DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 22 July 2022 have been entered. Claims 1, 3-20, 23-25 and 27 remain pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-10, 12-14,17-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al., (“US7226417B1”), (hereinafter “Eberle”) in view of Chaggares et al., (US20170143297A1) (hereinafter “Chaggares”).

	Regarding claim 1, Eberle teaches an intraluminal imaging device (col. 16 line 10 “intravascular ultrasound transducer assembly”), comprising: 
a flexible elongate member (col. 16 line 13 “flexible elongate member”, fig. 10 is of a flexible elongated member) configured for insertion into a vessel of a patient ( col. 1 line 17, the invention is to be placed within vasculature), the flexible elongate member including a proximal portion and a distal portion (see annotated fig. 10 below); 

    PNG
    media_image1.png
    650
    539
    media_image1.png
    Greyscale

an imaging assembly positioned at the distal portion of the flexible elongate member, wherein the imaging assembly comprises (col. 16 line 15-17 imaging assembly mounted on a distal end of the flexible elongate member):
a flex circuit (fig. 3 and 4 # 2 flex circuit, col. 5 line 18; col. 9 line 43-49, #33 Kapton substrate and #34 metallic conductor line are part of the flex circuit, fig. 5) comprising a length between a proximal end and a distal end (see annotated fig. 5 below, the length is between the proximal end and distal end), wherein the flex circuit comprises a plurality of imaging elements proximate to the distal end (see annotated fig. 6 below col. 10 line 20-22 the PZT composite 40 of ultrasound 8 are proximate to the distal end) and a plurality of controllers proximate to the proximal end (see annotated fig. 5 below, the integrated circuits 6 are proximate to the proximal end), wherein the plurality of controllers are in communication with the plurality of imaging elements (col. 5 line 31-35 “The interconnection circuitry comprises conductor lines deposited upon the surface of the flex circuit 2 between a set of five (5) integrated circuit chips 6 and a set of sixty-four (64) transducer elements 8 made from PZT or PZT composites”, the controllers are the integrated circuit chips);
a bridge member (fig. 6 #44 silver epoxy bridge, col 10 line 25-26) 
a support member defining a guidewire lumen such that the support member is directly adjacent to the guidewire lumen (fig. 4 and 6 #18 lumen tube col. 7 line 15, which is defining the #16 guidewire lumen, thereby making it adjacent); and 
a backing material (fig. 4 #30 backing material col. 7 line 54) different than the support member (fig. 4 the #30 backing material is clearly different than #18 lumen tube), 
wherein the bridge member is positioned around the support member (fig. 6 #44 silver epoxy bridge is surrounding the #18 lumen tube) and the flex circuit is positioned around the bridge member (fig. 5a and 6, the flex circuit (the combination of #33 KAPTON substrate and #34 metal lines) of 5a would be surrounding the #44 silver epoxy bridge, col. 9 line 43-49, #33 Kapton substrate and #34 metallic conductor line are part of the flex circuit), 
wherein the backing material is positioned between the flex circuit and at least one of the support member or the bridge member, such that the backing material is spaced from the guidewire lumen by the support member (fig. 4, the # 30 backing material is between the #2 flex circuit and #18 lumen tube, and is spaced from the #16 lumen by the #18 lumen tube), 
wherein the bridge member is at electrical ground (col. 11 line 48-51 the #44 silver epoxy bridges conductively connect the ground layers) and in contact with at least a portion of the flex circuit such that the at least the portion of the flex circuit is maintained at electrical ground via the bridge member (col. 11 line 48-51 “The silver epoxy bridges conductively connect the ground layer (Such as ground layer 42) of the transducer elements 8 to the ground layer 28 on the opposite surface of the flex circuit 2.”) and not the support member (col. 11 line 48-51 the flex circuit does not use the lumen tube to maintain electrical ground, as it is not connected to the flex circuit).
 
    PNG
    media_image2.png
    670
    969
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    637
    879
    media_image3.png
    Greyscale

However Eberle is silent regarding a bridge member extending along the flex circuit for a majority of the length.
However in the same ultrasound field of endeavor, Chaggares teaches a bridge member extending along the flex circuit for a majority of the length (see annotated fig. 2B [0029] the ribs (bridge member) is connected to the flex circuit 82 and span along the flex circuit at least a majority of the length).

    PNG
    media_image4.png
    641
    562
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to modify the bridge of Eberle with the ribs of Chaggares, as this would decrease the likelihood that the flex circuit connections will be broken during handling of the transducer (see Chaggares [0043]).

Regarding claim 4, Eberle as modified by Chaggares teaches the device of claim 1, wherein Eberle further teaches the bridge member is disposed in a cylindrical configuration around the support member (fig. 6 #44 the silver epoxy bridges would be in a spaced out in a cylindrical formation around the #30 backing material).

	Regarding claim 5, Eberle as modified by Chaggares teaches the device of claim 1, wherein Eberle further teaches wherein the flex circuit is disposed in a cylindrical configuration around the bridge member (fig. 5a and 6 the #2 flex circuit (including #34 conductor lines and #33 KAPTON substrate would be disposed in a cylindrical configuration around the #44 silver epoxy bridge, as the flex circuit).

Regarding claim 6, Eberle as modified by Chaggares teaches the device of claim 1, wherein Eberle further teaches wherein the bridge member is in contact with the plurality of imaging elements (col. 10 line 23-26 “Each transducer element includes a Cr/ Au ground layer 42, approximately 0.1 μm in thickness, connected via a silver epoxy bridge 44 to the ground layer 28.”).

Regarding claim 7, Eberle as modified by Chaggares teaches the device of claim 1, wherein Eberle further teaches wherein the bridge member comprises a proximal end and a distal end (see annotated fig. 5 below).

    PNG
    media_image2.png
    670
    969
    media_image2.png
    Greyscale

However Eberle is silent regarding wherein the proximal end of the flex circuit and the proximal end of the bridge member are coupled, and wherein the distal end of the flex circuit and the distal end of the bridge member are coupled. 
In the same ultrasound field of endeavor, Chaggares teaches wherein the proximal end of the flex circuit and the proximal end of the bridge member are coupled (see annotated fig. 2B [0029] the ribs (bridge member) is connected to the flex circuit 82 at the proximal ends), and wherein the distal end of the flex circuit and the distal end of the bridge member are coupled (see annotated fig. 2B [0029] the ribs (bridge member) is connected to the flex circuit 82 at the distal ends).

    PNG
    media_image4.png
    641
    562
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to modify the bridge of Eberle as modified by Chaggares with the ribs of Chaggares, as this would decrease the likelihood that the flex circuit connections will be broken during handling of the transducer (see Chaggares [0043]).

Regarding claim 8, Eberle as modified by Chaggares teaches the device of claim 1, wherein Eberle further teaches the bridge member includes a proximal and a distal portion (see annotated fig. 6 below).

    PNG
    media_image5.png
    753
    662
    media_image5.png
    Greyscale

	However Eberle fails to explicitly disclose a plurality of ribs extending between the proximal portion and the distal portion.
	In the same ultrasound field of endeavor, Chaggares teaches a plurality of ribs extending (fig. 9 [0047] #202 ribs are made of a non-conductive epoxy with a conductive coating and bridges the ground connection of the flex circuit with the metal transducer frame 170) between the proximal portion and the distal portion (see annotated fig. 9).
It would have been obvious to one of ordinary skill in the art at the time to modify the bridge of Eberle with the ribs of Chaggares, as this would decrease the likelihood that the flex circuit connections will be broken during handling of the transducer (see Chaggares [0043]).

    PNG
    media_image6.png
    540
    625
    media_image6.png
    Greyscale


Regarding claim 9, Eberle as modified by Chaggares teaches the device of claim 8, wherein Eberle further teaches the bridge member is in contact with the at least the portion of the flex circuit (col. 12 line 58-61 the silver epoxy bridge contacts the #33 Kapton substrate).
	However Eberle fails to teach the plurality of ribs.
	In the same ultrasound field of endeavor, Chaggares teaches the plurality of ribs (fig. 9 [0046]-[0047] #202 ribs are made of a non-conductive epoxy with a conductive coating and bridges the ground connection of the flex circuit with the metal transducer frame 170 and would engage the flex circuit).
It would have been obvious to one of ordinary skill in the art at the time to modify the bridge of Eberle with the ribs of Chaggares, as this would decrease the likelihood that the flex circuit connections will be broken during handling of the transducer (see Chaggares [0043]).


Regarding claim 10, Eberle as modified by Chaggares teaches the device of claim 1, wherein Eberle further teaches wherein the bridge member includes a proximal region, a distal region (see annotated fig. 6 below), and a central region (see annotated fig. 6 below, the region is radially central to the tube), wherein the proximal and distal regions include a larger diameter than the central region (see annotated fig. 6 below, the distal and proximal have parts that would have a larger diameter than the central region).

    PNG
    media_image7.png
    753
    662
    media_image7.png
    Greyscale

Regarding claim 12, Eberle as modified by Chaggares teaches the device of claim 1, wherein Eberle further teaches wherein the bridge member is configured to be transitioned from a flat configuration into a cylindrical configuration (col. 5 line 15-17 the assembly is flat and then transformed into a cylindrical form; fig. 7 #106 is the forming of the silver epoxy bridge, which is before #114 of the reshaping of the assembly into a cylindrical shape)

	Regarding claim 13, Eberle as modified by Chaggares teaches the device of claim 1, wherein Eberle further teaches wherein the bridge member is coupled to an electrical wire extending along a length of the flexible elongate member (col. 10 line 25-26 the #44 silver epoxy bridge is connected to # 28 ground layer col. 13 line 53-54 the ground layer is connected to the electrical ground wire of cable 35, thereby the electrical wire and bridge member are coupled). 

Regarding claim 14, Eberle teaches a method of assembling an intraluminal imaging device (as shown in f, col. 4 line 57-60 “FIG. 7 is a flowchart summarizing the steps for fabricating a cylindrical ultrasound transducer assembly embodying the present invention;”, also shown in fig.7 reproduced below; col. 1 line 10-18  “ultrasound imaging apparatuses placed within a cavity… placed within a vasculature”; col. 16 line 10 “intravascular ultrasound”), the method comprising: 
obtaining a flex circuit in a flat configuration (fig. 1 #2 flex circuit col. 5 line 15-18 the flex circuit would be flat); a length between a proximal end and a distal end (see annotated fig. 5 below, the length is between the proximal end and distal end), wherein the flex circuit comprises a plurality of imaging elements proximate to the distal end (see annotated fig. 6 below col. 10 line 20-22 the PZT composite 40 of ultrasound 8 are proximate to the distal end) and a plurality of controllers proximate to the proximal end (see annotated fig. 5 below, the integrated circuits 6 are proximate to the proximal end), wherein the plurality of controllers are in communication with the plurality of imaging elements (col. 5 line 31-35 “The interconnection circuitry comprises conductor lines deposited upon the surface of the flex circuit 2 between a set of five (5) integrated circuit chips 6 and a set of sixty-four (64) transducer elements 8 made from PZT or PZT composites”, the controllers are the integrated circuit chips);
obtaining a bridge member (fig. 6 #44 silver epoxy bridge col. 10 line 25-26) in a flat configuration (fig. 7 #106 the silver epoxy bridges is initially formed in a flat configuration, col. 3 line 60-63 “An ultrasound transducer array and integrated circuitry are attached during fabrication of the ultrasound transducer assembly while the flexible substrate is substantially planar (i.e., flat)”). ; 
obtaining a support member defining a guidewire lumen such that the support member is directly adjacent to the guidewire lumen (fig. 4 and 6 #18 lumen tube col. 7 line 15, the lumen tube defines the #16 lumen , thereby making it adjacent); 
obtaining a backing material (fig. 4 #30 backing material col. 7 line 54) different than the support member (fig. 4 the #30 backing material is clearly different than #18 lumen tube);
coupling the bridge member to the flex circuit while the flex circuit and the bridge member are in the flat configuration (fig. 7 #106 col. 11 line 45-col. 12 line 3 the silver epoxy bridges are coupled to elements of the flex circuit such as the transducer elements or elements coupled to the flex circuit such as ground layer 28),
transitioning the flex circuit and the bridge member into a cylindrical configuration (fig. 7 #114 reshaping assembly into cylindrical shape) such that the bridge member is positioned around the support member and the flex circuit is positioned around the bridge member (#44 silver epoxy bridge would be around #18 lumen tube as seen in fig. 6, and flex circuit would be configured around bridge member as seen in fig. 5a), wherein the bridge member (#44 silver epoxy bridge) is at electrical ground (col. 11 line 48-51 the #44 silver epoxy bridges conductively connect the ground layers #42 and #28) and in contact with at least a portion of the flex circuit (col 11 line 48-51 “silver epoxy bridges 44 conductively connect the ground layer (such as ground layer 42) of the transducer elements 8 to the ground layer 28 on the opposite surface of the flex circuit”) such that the portion of the flex circuit is maintained at electrical ground (col. 11 line 48-51 the #44 silver epoxy bridges conductively connect the ground layers) via the bridge member and not the support member (col. 11 line 48-51 the flex circuit does not use the lumen tube to maintain electrical ground, as the lumen tube does not connect to the flex circuit); and 
positioning the backing material between the flex circuit and at least one of the support member or the bridge member, such that the backing material is spaced from the guidewire lumen by the support member (fig. 4, the # 30 backing material is between the #2 flex circuit and #18 lumen tube, and is spaced from the #16 lumen by the #18 lumen tube).

    PNG
    media_image2.png
    670
    969
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    637
    879
    media_image3.png
    Greyscale

However Eberle is silent regarding a bridge member extends along the flex circuit for a majority of the length.
However in the same ultrasound field of endeavor, Chaggares teaches a bridge member extends along the flex circuit for a majority of the length (see annotated fig. 2B [0029] the ribs (bridge member) is connected to the flex circuit 82 and span along the flex circuit at least a majority of the length).

    PNG
    media_image4.png
    641
    562
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to modify the bridge of Eberle with the ribs of Chaggares, as this would decrease the likelihood that the flex circuit connections will be broken during handling of the transducer (see Chaggares [0043]).

Regarding claim 17, Eberle as modified by Chaggares teaches the method of claim 14, wherein Eberle further teaches wherein the bridge member comprises a proximal end and a distal end (see annotated fig. 5 below).

    PNG
    media_image2.png
    670
    969
    media_image2.png
    Greyscale

However Eberle is silent regarding wherein the proximal end of the flex circuit and the proximal end of the bridge member are coupled, and wherein the distal end of the flex circuit and the distal end of the bridge member are coupled. 
In the same ultrasound field of endeavor, Chaggares teaches wherein the proximal end of the flex circuit and the proximal end of the bridge member are coupled (see annotated fig. 2B [0029] the ribs (bridge member) is connected to the flex circuit 82 at the proximal ends), and wherein the distal end of the flex circuit and the distal end of the bridge member are coupled (see annotated fig. 2B [0029] the ribs (bridge member) is connected to the flex circuit 82 at the distal ends).

Regarding claim 18, Eberle as modified by Chaggares teaches the method of claim 14, wherein Eberle further teaches wherein the coupling includes contacting the bridge member to the plurality of imaging elements ( col. 10 line 23-26 “Each transducer element includes a Cr/ Au ground layer 42, approximately 0.1 μm in thickness, connected via a silver epoxy bridge 44 to the ground layer 28”).

Regarding claim 19, Eberle as modified by Chaggares teaches the device of claim 14, wherein Eberle further teaches the bridge member comprises a proximal region and a distal region (see annotated fig. 6 below).

    PNG
    media_image5.png
    753
    662
    media_image5.png
    Greyscale

	However Eberle fails to explicitly disclose a plurality of ribs extending between the proximal region and the distal region, and wherein the contacting includes contacting the plurality of ribs to the plurality of imaging elements.
	In the same ultrasound field of endeavor, Chaggares teaches a plurality of ribs (fig. 9 [0047] #202 ribs are made of a non-conductive epoxy with a conductive coating and bridges the ground connection of the flex circuit with the metal transducer frame 170) extending between the proximal region and the distal region ()see annotated fig. 9 below), and wherein the contacting includes contacting the plurality of ribs to the plurality of imaging elements ([0047] the ribs electrically contact the transducer elements).

    PNG
    media_image6.png
    540
    625
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time to modify the bridge of Eberle as modified by Chaggares with the ribs of Chaggares, as this would decrease the likelihood that the flex circuit connections will be broken during handling of the transducer (see Chaggares [0043]).

Regarding claim 20, Eberle as modified by Chaggares teaches the method of claim 14, wherein Eberle further teaches coupling an electrical wire at electrical ground to the bridge member (col. 10 line 25-26 the #44 silver epoxy bridge is connected to # 28 ground layer col. 13 line 53-54 the ground layer is connected to the electrical ground wire of cable 35, thereby the electrical wire and bridge member are coupled).

Regarding claim 23, Eberle as modified by Chaggares teaches the device of claim 1, wherein Eberle further teaches wherein the bridge member is disposed radially inward of the flex circuit along the flex circuit (see annotated fig. 6 below shows #44 silver epoxy bridge disposing radially inward).
 
    PNG
    media_image3.png
    637
    879
    media_image3.png
    Greyscale

However Eberle fails to explicitly disclose the bridge member is disposed along the majority of the length of the flex circuit.
However in the same ultrasound field of endeavor, Chaggares teaches a bridge member extends along the flex circuit for a majority of the length (see annotated fig. 2B [0029] the ribs (bridge member) is connected to the flex circuit 82 and span along the flex circuit at least a majority of the length).

    PNG
    media_image4.png
    641
    562
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to modify the bridge of Eberle with the ribs of Chaggares, as this would decrease the likelihood that the flex circuit connections will be broken during handling of the transducer (see Chaggares [0043]).

Regarding claim 24, Eberle as modified by Chaggares teaches the device of claim 1, wherein Eberle further teaches wherein the bridge member is coupled to the flex circuit by an adhesive (col. 13 line 41-50 the silver epoxy bridge is coupled to the KAPTON substrate, which is a part of the flex circuit, col. 9 line 45-48 an adhesion layer is on the KAPTON substrate to form the flex circuit, thereby the silver epoxy bridge is able to be coupled to the flex circuit due to the adhesive layer forming the flex circuit with the KAPTON substrate).

Regarding claim 25, Eberle as modified by Chaggares teaches the device of claim 1, wherein Eberle further teaches wherein the bridge member is radially spaced from the flex circuit along a portion of the length (fig. 5 and 6, there is space between the #44 silver epoxy bridge and the flex circuit see annotated fig. 6 below, and would be radially spaced from the flex circuit).

    PNG
    media_image8.png
    753
    662
    media_image8.png
    Greyscale


Claims 3, 15, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle as modified by Chaggares as applied to claim 1 and 14 above, and further in view of Simpson et al., (US20160144155A1) (hereinafter “Simpson”).

	Regarding claim 3, Eberle as modified by Chaggares teaches the device of claim 1, wherein Eberle further teaches the bridge member comprises a conductive material (col. 11 line 47 – 49 since the silver epoxy bridge connects the grounds conductively, it would be a conductive material).
	However, Eberle fails to explicitly teach wherein the support member comprises a non-conductive material.
	In the same imaging catheter field of endeavor, Simpson teaches the support member comprises a non-conductive material ([0035] the outer and inner tubes #101 and #103 as seen in figs. 2a and 2b can be made out of polyurethane which is an insulator).
	It would have been obvious to one of ordinary skill in the art at the time to modify the lumen of Eberle as modified by Chaggares with the tubes of Simpson, as this would allow the catheter to be flexible while being kink-resistant for navigating tortuous anatomy (see Simpson [0035]).

Regarding claim 15, Eberle as modified by Chaggares teaches the method of claim 14, wherein Eberle further teaches the transitioning includes positioning the bridge member in a cylindrical configuration around the member (fig. 6 #44 silver epoxy bridges would be surrounding the #18 lumen tube member in cylindrical configuration).
	However, Eberle and Chaggares fails to explicitly teach wherein the support member comprises a non-conductive material.
	In the same imaging catheter field of endeavor, Simpson teaches the support member comprises a non-conductive material ([0035] the outer and inner tubes #101 and #103 as seen in figs. 2a and 2b can be made out of polyurethane which is an insulator).
	It would have been obvious to one of ordinary skill in the art at the time to modify the lumen of Eberle as modified by Chaggares with the tubes of polymer of Simpson, as this would allow the catheter to be flexible while being kink-resistant for navigating tortuous anatomy (see Simpson [0035]).

Regarding claim 16, Eberle as modified by Chaggares and Simpson teaches the method of claim 15, wherein Eberle further teaches the transitioning includes positioning the flex circuit in a cylindrical configuration around the bridge member (fig. 5a and 6 the #2 flex circuit (including #34 conductor lines and #33 KAPTON substrate would be disposed in a cylindrical configuration around the #44 silver epoxy bridge, as the flex circuit).

	Regarding claim 27, Eberle as modified by Chaggares teaches the device of claim 1, but fails to explicitly disclose wherein the support member comprises a flexible polymer.
	In the same imaging catheter field of endeavor, Simpson teaches the support member comprises a flexible polymer ([0035] the outer and inner tubes #101 and #103 as seen in figs. 2a and 2b can be made out of polyurethane which is a flexible polymer).
It would have been obvious to one of ordinary skill in the art at the time to modify the lumen of Eberle as modified by Chaggares with the tubes of polymer of Simpson, as this would allow the catheter to be flexible while being kink-resistant for navigating tortuous anatomy (see Simpson [0035]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle as modified by Chaggares as applied to claim 10 above, and further in view of Nix et al., (US6238347B1), (hereinafter "Nix").

Regarding claim 11, Eberle as modified by Chaggares teaches all the claimed limitations of claim 10, but fails to explicitly disclose wherein the bridge member comprises a first transition region between the proximal region and the central region and a second transition region between the distal region and the central region, wherein the first and second transition regions include a larger diameter than the central region and a smaller diameter than the proximal and distal regions.
However, in the same intravascular catheter field of endeavor, Nix further teaches: wherein the bridge member comprises a first transition region between the proximal region and the central region and a second transition region between the distal region and the central region, wherein the first and second transition regions include a larger diameter than the central region and a smaller diameter than the proximal and distal regions (col 4 line 41-42, copper layer #39 is plated on the #6 substrate; col. 4 line 51-55 the copper layer bridges the piezo electric material to the substrate. Figure 8 shows a device with #6 substrate, and a proximal, distal, and central region with transition regions between the regions that increase in diameter moving towards the distal and proximal ends of the invention. Since the copper layer is plated on #6 substrate, it would follow its shape. See annotated fig. 8 below).

    PNG
    media_image9.png
    868
    381
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to modify the device of Eberle as modified by Chaggares with the structure of the device as taught by Nix, as the layout of the structure would allow the construction with a larger number of transducer elements and larger multiplexors, due to the transducers and multiplexors laying on a circle with a greater diameter with respect to the central region and without significantly affecting the ability of the catheter to access and image narrow vessels (col. 8 line 46-54 and col. 6 line 8-16 of Nix). 

Response to Arguments
	Applicant’s arguments filed 22 July 2022 have been considered but are unpersuasive.
	Regarding Applicant’s arguments that Eberle does not disclose or suggest “a flex circuit comprising a length between a proximal end and a distal end, wherein the flex circuit comprises a plurality of imaging elements proximate to the distal end and a plurality of controllers proximate to the proximal end”, Examiner disagrees. Since Eberle teaches a flex circuit (figs. 1, 3 and 4 # 2 flex circuit, col. 5 line 18; col. 9 line 43-49, #33 Kapton substrate and #34 metallic conductor line are part of the flex circuit, fig. 5), there would be a proximal end and distal end, and would include a length. In addition, fig. 5 depicts the controller 6 as closer to the proximal end than the distal end, and fig. 6 depicts a closer look at the distal end with the imaging elements, meaning the imaging elements are closer to the distal end than the proximal end.
	In addition, Applicant has argued that Eberle does not teach “a bridge member extending along the flex circuit for a majority of the length”. However this argument is moot, as new grounds of rejections necessitated by amendment have been presented, and the combination of Eberle and Chaggares have been used to teach that limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793